DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “is described”, “described and claimed”, etc.  
The abstract of the disclosure is objected to because it contains implied phraseology, specifically “is described” in lines 1 and 2 and “are also described and claimed” in the second to last line and last line thereof.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frerking US 771,137.
	With respect to claims 11 and 13, Frerking US 771,137 discloses a planting system (pg. 1, lines 13-14), comprising:
	a seed flow controller (fig. 1-3), including 
a housing having a housing inlet, a housing outlet, and a housing wall extending downward along a central axis between the housing inlet and the housing outlet around a housing cavity 2 (fig. 2),
a first roller 6 (fig. 2) mounted within the housing cavity over the housing outlet, wherein the first roller includes a first fin 8 (fig. 2) having a first outer surface, and
a second roller 6 (fig. 2) mounted within the housing cavity over the housing outlet, wherein the second roller includes a second fin 8 (fig. 2) having a second outer surface, and
wherein the second fin extends about a second roller axis of the second roller such that the second fin crosses the first fin at a contact point between the first outer surface and the second outer surface (fig. 2); and
a hopper 2 (fig. 2) having a hopper outlet coupled to the housing inlet, wherein the hopper includes a hopper wall extending upward along the central axis from the hopper outlet around a hopper cavity (fig. 2).
As to claim 12, see fin 8 in Figure 3.
Regarding claim 14, see keyway (surrounding 7) in Figure 2.
With respect to claim 15, drive section is considered to be met by member 7 and the “mixer section extending radially outward from the drive section” is considered to be met by member 8.
Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-108750116-A.
	With respect to claim 1, CN-108750116-A discloses a planting system (abstract) comprising:
an unmanned aerial vehicle (abstract; Figure); and
a seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) coupled to the UAV (abstract; Figure), wherein the seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) includes:
a housing (see the disclosure in line 2 of claim 1 of CN-108750116-A) having a housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), a housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), and a housing wall (see the disclosure in line 7 of claim 2 of CN-108750116-A) necessarily extending downward along a central axis between the housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) and the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) necessarily around a housing cavity,
a first roller 3-1 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A),
wherein the first roller 3-1 necessarily includes a first outer surface, and a second roller 3-2 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), wherein the second roller 3-2 necessarily includes a second outer surface necessarily opposed to the first outer surface.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frerking US 771,137 in view of Truax et al. US 5,944,264.
With respect to claims 16 and 18, Frerking US 771,137 discloses a planting system (pg. 1, lines 13-14), comprising:
	a seed flow controller (fig. 1-3), including 
a housing having a housing inlet, a housing outlet, and a housing wall extending downward along a central axis between the housing inlet and the housing outlet around a housing cavity 2 (fig. 2),
a first roller 6 (fig. 2) mounted within the housing cavity over the housing outlet, wherein the first roller includes a first fin 8 (fig. 2) having a first outer surface, and
a second roller 6 (fig. 2) mounted within the housing cavity over the housing outlet, wherein the second roller includes a second fin 8 (fig. 2) having a second outer surface, and
wherein the second fin extends about a second roller axis of the second roller such that the second fin crosses the first fin at a contact point between the first outer surface and the second outer surface (fig. 2).
As to claim 17, see fin 8 in Figure 3.
Regarding claim 19, see keyway 7 in Figure.
Claim 16 distinguishes over Frerking US 771,137 in requiring a spreader plate to be rotatably mounted below the housing outlet, while claim 20 distinguishes over Frerking US 771,137 in requiring the spreader plate to include a base orthogonal to the central axis and a plurality of blades to extend radially outward along a top surface of the base.
With respect to claim 16, Truax et al. US 5,944,264 disclose a spreader plate 99 (see Figures 1-4 and the disclosure in column 5, lines 13) being rotatably mounted below a housing outlet 73 (see Figure 1 and the disclosure in column 4, line 26).
As to claim 20, Truax et al. US 5,944,264 disclose the spreader plate 99 (see Figures 1-4 and the disclosure in column 5, lines 13) including a base (unnumbered) orthogonal to a central axis (unnumbered) and a plurality of blades 107 extending radially outward along a top surface (unnumbered) of the base (unnumbered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the spreader structure set forth supra of Truax et al. US 5,944,264 with the planting system of Frerking US 771,137 for greater versatility in use and operation of the planting system of Frerking US 771,137.

Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN-108750116-A in view of Frerking US 771,137.
CN-108750116-A discloses a planting system (abstract) comprising:
an unmanned aerial vehicle (abstract; Figure); and
a seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) coupled to the UAV (abstract; Figure), wherein the seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) includes:
a housing (see the disclosure in line 2 of claim 1 of CN-108750116-A) having a housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), a housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), and a housing wall (see the disclosure in line 7 of claim 2 of CN-108750116-A) necessarily extending downward along a central axis between the housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) and the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) necessarily around a housing cavity,
a first roller 3-1 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A),
wherein the first roller 3-1 necessarily includes a first outer surface, and a second roller 3-2 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), wherein the second roller 3-2 necessarily includes a second outer surface necessarily opposed to the first outer surface.
Claims 2-8 distinguish over CN-108750116-A in requiring (1) the first roller includes a first fin extending about a first roller axis of the first roller, and wherein the first outer surface is on a first outer edge of the first fin (as required in claim 2); (2) the first fin extends about the first roller axis at an angle to a longitudinal plane containing the first roller axis (as required in claim 3); (3) the second roller has a second fin extending about a second roller axis of the second roller, wherein the first fin extends about the first roller axis with a same clocking that the second fin extends about the second roller axis such that first fin crosses the second fin at a contact point (as required in claim 4); (4) the first roller has a first keyway along the first roller axis, and wherein a first key shaft extends through the first keyway (as required in claim 5); (5) a hopper having a hopper outlet coupled to the housing inlet, wherein the hopper includes a hopper wall extending upward along the central axis from the hopper outlet around a hopper cavity, wherein the housing wall has a housing taper angle relative to the central axis, wherein the hopper wall has a hopper taper angle relative to the central axis, and wherein the housing taper angle is greater than the hopper taper angle (as required in claim 6); (7) an agitator mounted within the hopper, wherein the agitator includes a drive section extending along the central axis, and a mixer section extending radially outward from the drive section; and (8) a support frame mounted on the hopper wall and extending across the hopper cavity, wherein the drive section of the agitator is rotatably coupled to the support frame.
See the elements of Frerking US 771,137 set forth supra in the office action.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific elements set forth supra in the office action of Frerking US 771,137 in the planting system of CN-108750116-A for greater versatility in use and operation of the planting system of CN-108750116-A.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over CN-108750116-A in view of Truax et al. US 5,944,264.
CN-108750116-A discloses a planting system (abstract) comprising:
an unmanned aerial vehicle (abstract; Figure); and
a seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) coupled to the UAV (abstract; Figure), wherein the seed flow controller (see the disclosure in line 3 of claim 1 of CN-108750116-A) includes:
a housing (see the disclosure in line 2 of claim 1 of CN-108750116-A) having a housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), a housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), and a housing wall (see the disclosure in line 7 of claim 2 of CN-108750116-A) necessarily extending downward along a central axis between the housing inlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) and the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A) necessarily around a housing cavity,
a first roller 3-1 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A),
wherein the first roller 3-1 necessarily includes a first outer surface, and a second roller 3-2 mounted within the housing cavity over the housing outlet (see the disclosure in line 7 of claim 1 of CN-108750116-A), wherein the second roller 3-2 necessarily includes a second outer surface necessarily opposed to the first outer surface.
Claim 9 distinguishes over CN-108750116-A in requiring a spreader plate to be rotatably mounted below the housing outlet, while claim 10 distinguishes over CN-108750116-A in requiring the spreader plate to include a base orthogonal to the central axis and a plurality of blades to extend radially outward along a top surface of the base.
With respect to claim 9, Truax et al. US 5,944,264 disclose a spreader plate 99 (see Figures 1-4 and the disclosure in column 5, lines 13) being rotatably mounted below a housing outlet 73 (see Figure 1 and the disclosure in column 4, line 26).
As to claim 10, Truax et al. US 5,944,264 disclose the spreader plate 99 (see Figures 1-4 and the disclosure in column 5, lines 13) including a base (unnumbered) orthogonal to a central axis (unnumbered) and a plurality of blades 107 extending radially outward along a top surface (unnumbered) of the base (unnumbered).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the spreader structure set forth supra of Truax et al. US 5,944,264 with the planting system of CN-108750116-A for greater versatility in use and operation of the planting system of CN-108750116-A.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Heathcote US 2018/0263177 A1 disclose a seed delivery system.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



October 31, 2022